Citation Nr: 1226589	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-42 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to establish the Appellant as the surviving spouse of a veteran for the purposes of VA benefits.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and her parents



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had active military service from April 1975 to December 1977.  He died in December 1977, and the Appellant is seeking recognition as the Veteran's surviving spouse. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal of an August 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan

The Appellant and her parents testified before the undersigned Acting Veterans Law Judge at an April 2010 hearing.  A transcript of the hearing is of record. 

In a September 2010 decision, the Board essentially found that new and material evidence had not been received to reopen the previously denied claim.  The Appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).

By an October 2011 Order, the Court, pursuant to a joint motion dated that same month, vacated the Board's September 2010 decision in this case.  The Court's Order also directed that the case be remanded to the Board for action consistent with that of the joint motion. 

Pursuant to the provisions of the aforementioned October 2011 joint motion, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

As indicated above, the Appellant is seeking recognition as the Veteran's surviving spouse for purposes of VA benefits.  In prior RO decisions dated October 1978, July 1979, January and September 1980, August 1993, April 1994 and August 2002, the Appellant's claim of entitlement to DIC benefits was denied on the basis that the Appellant could not be recognized as the Veteran's surviving spouse.  As noted in the Introduction, the Board concluded in a September 2010 decision that new and material evidence had not been received to reopen this claim.

The October 2011 joint motion, which was the basis for the Court's Order vacating the September 2010 Board decision, contended, in pertinent part, that on the December 2009 appeal certification worksheet it was erroneously indicated that no additional evidence had been "provided on the Form 9 or later."  However, the joint motion noted that in November 2009 the Appellant had submitted statements from her family and a copy of a voided check with her Appeal to the Board.  the joint motion contended that the RO did not review the evidence the Appellant submitted in November 2009, and, consequently, did not prepare a Supplemental Statement of the Case (SSOC) as required by 38 C.F.R. § 19.31(b); 38 U.S.C.A. § 7105(d).  Further, it was contended that the Board's decision in this case contained no discussion of this evidence.  As neither the RO nor the Board considered the new evidence, and the Appellant did not submit a waiver under 38 C.F.R. § 20.1508(b) for this evidence, the joint motion contended that the Board should have remanded the case to the agency of original jurisdiction (AOJ) for initial consideration of the additional evidence.  Upon remand, the Board was to remedy this error by remanding to the AOJ.

The October 2011 Court Order directed that action should be undertaken consistent with the terms of the joint motion.  

The Board notes that it is well settled that "[w]here a case is addressed by an appellate court, remanded, then returned to the appellate court, the 'law of the case' doctrine operates to preclude reconsideration of identical issues."  See Johnson v. Brown, 7 Vet. App. 25, 26 (1994).  Moreover, the Court has specifically held that this principle applies to Court decisions on cases remanded to the Board.  See Browder v. Brown, 5 Vet. App. 268 (1993).  In addition, the Court has held that a corollary principle is the "Mandate Rule": "a lower court is generally bound by the terms of the mandate and has no power or authority to deviate from that mandate."  Chisem v. Brown, 8 Vet. App. 374, 375 (1995) (For purposes of this analysis, this Court's position is analogous to that of a 'circuit court,' while the [Board] stands somewhat in the position of a district court.).  Therefore, pursuant to the terms of the October 2011 joint motion, the Board must remand this case in order for the AOJ to consider in the first instance the evidence submitted by the Appellant in November 2009, to include lay statements from her family.

The Board also observes that in the September 2010 decision, it determined that the Appellant had received adequate notification and assistance in this case.  Nothing in the October 2011 joint motion, or the Court Order, contradicts that determination.  

The Court has stated that advancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court, and that such a practice hinders the decision-making process and raises the undesirable specter of piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ("Court will [not] review BVA decisions in a piecemeal fashion"); see also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) ("[a]dvancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court")].

The Board is therefore confident that if the Court had any substantive comments concerning the Board's findings regarding the duties to assist and notify, such would have surfaced in the joint motion or the Court Order so that any deficiencies could be corrected.

Despite the foregoing, as a remand is otherwise required in this case pursuant to the terms of the joint motion, the Board finds that the Appellant should be provided with additional opportunity to present evidence and argument in support of her claim, as well as being provided with additional notification as to the elements necessary to substantiate her appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Appellant notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) , that includes an explanation as to the information or evidence needed to establish the benefit(s) sought on appeal.

2.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  The AMC/RO's decision should reflect consideration of the evidence submitted by the Appellant in November 2009 which includes lay statements from her family.

If the benefits requested on appeal are not granted to the Appellant's satisfaction, the Appellant and her representative should be furnished a SSOC, which addresses all of the evidence obtained after the issuance of the September 2009 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


